Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The used of the word phrase “is described” in the abstract should be avoided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USPGPUB 2010/0190464).

Regarding claim  7, Chen et al. discloses a radio frequency (RF) front-end module (figs. 1 – 50) comprising: a multi-layered printed circuit board (PCB) (paragraph 0054) comprising: a first layer (paragraph 0074, 0075); a second layer comprising a metallic ground plane (paragraph 0074, 0075); and a third layer comprising a dielectric substrate (paragraph 0074, 0075); RF components (paragraph 0074) mounted on a surface of the first layer, wherein the RF components are coupled via a layout trace to connect a signal to the multi- layered PCB (paragraph 0074); an antenna array integrated into the multi-layered PCB and separated from the metallic ground plane by the dielectric substrate, wherein the antenna array is to operate at a first resonant frequency in a wireless communication network (paragraphs 0068, 0069); and a slot defined in the metallic ground plane to provide a second resonant frequency in the wireless communication network, wherein the second resonant frequency is lower than the first resonant frequency (0057, 0070).  

Regarding claim 6, Chen et al. discloses a RF front-end module (figs. 1 – 50), further comprising: a first coaxial feed connected to a location on the antenna array to cause the antenna array to resonate at the first resonant frequency; and a second coaxial feed connected to a location on the ground plane corresponding to the slot to cause the slot to resonate at the second resonant frequency (paragraphs 0068 – 0080).  
Regarding claim 9, Chen et al. discloses a RF front-end module  (figs. 1 – 50), wherein the metallic ground plane is to function as an electrical ground for the RF components and the antenna array (paragraph 0074, 0075); wherein the first layer is disposed between the RF components and the metallic ground plane, and wherein the dielectric substrate is disposed between the antenna array and the metallic ground plane to provide an antenna radiation (paragraph 0074, 0075).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4, 8, 10 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Islam et al. (USPGPUB 2017/0290047).
Regarding claims 2 – 4, 8,  Chen et al. discloses all the limitations discussed above except the RF front-end module wherein the first resonant frequency corresponds to a millimeter wave band in a 50 wireless communication network (claim 2); the RF front-end module wherein the second resonant frequency corresponds to a sub-6 GHz wave band in a 50 wireless communication network (claim 3); the  RF front-end module wherein the slot has a dimension that corresponds to a quarter wavelength of a millimeter wave band  RF front-end module wherein the first resonant frequency corresponds to a millimeter wave band in a 5G wireless communication network, and wherein the second resonant frequency corresponds to a sub-6 GHz wave band in the 5G wireless communication network (claim 8); a portable computer, wherein the first resonant frequency corresponds to a millimeter wave band in a 5G wireless communication network, and wherein the second resonant frequency corresponds to a sub-6 GHz wave band in the 5G wireless communication network (claim 14); the RF front-end module of wherein the slot has a length of about 12.5 millimeter, which corresponds to a quarter lambda of a sub-6 GHz wave band to provide the second resonant frequency (claim 10).  However, Islam et al., in the same field of endeavor, discloses the RF front-end module (fig. 1) wherein the first resonant frequency corresponds to a millimeter wave band in a 50 wireless communication network (paragraphs 0031, 0047, 0095); the RF front-end module  (fig. 1) wherein the second resonant frequency corresponds to a sub-6 GHz wave band in a 50 wireless communication network (paragraphs 0031, 0047, 0095); the  RF front-end module (fig. 1) wherein the slot has a dimension that corresponds to a quarter wavelength of a millimeter wave band (paragraphs 0031, 0047, 0095); the RF front-end module (fig. 1) wherein the first resonant frequency corresponds to a millimeter wave band in a 5G wireless communication network, and wherein the second resonant frequency corresponds to a sub-6 GHz wave band in the 5G wireless communication network (paragraphs 0031, 0047, 0095); the portable computer, wherein the first resonant frequency corresponds to a millimeter wave band in a 5G wireless communication network, and wherein the second resonant frequency corresponds to a sub-6 GHz wave band in the 5G wireless communication network (paragraphs 0031, 0047, 0095); the RF front-end module of wherein the slot has a length of about 12.5 millimeter, which corresponds to a quarter lambda of a sub-6 GHz wave band to provide the second resonant frequency (paragraphs 0031, 0047, 0095). Therefore, it would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 11, Chen et al. discloses a radio frequency front-end module (figs. 1 – 50) comprising  a substrate including an embedded ground plane (110, fig. 32; paragraphs 0057, 0058); an RF integrated circuit (RFIC) including RF components mounted on a surface of the substrate ( 162, fig. 4; paragraph 0068, 0070); a plurality of antenna elements positioned on the substrate and coupled to the embedded ground plane, wherein the plurality of antenna elements is to operate at a first resonant frequency in a wireless communication network (paragraphs 0074, 0075); and a slot defined in the embedded ground plane to provide a second resonant frequency in the wireless communication network, wherein the second resonant frequency is lower than the first resonant frequency; and a circuit board to which the substrate is coupled (paragraphs 0057, 0070) but do  not specifically disclose a portable computer comprising: a processor; a transceiver in communication with the processor to transmit and receive signals; a radio frequency (RF) front-end module in communication with the transceiver. However, Islam et al., in the same field of endeavor, disclose a portable computer  (figs. 1, 3) comprising: a processor (356, 368, fig. 3); a transceiver in communication with the processor to transmit and receive signals; a radio frequency (RF) front-end module in communication with the transceiver (paragraph 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the filing of the invention to modify Chen et al.’s system with that of Islam et al. in order to improve the system.
Regarding claim 12, Chen et al. discloses a system (figs. 1 – 50)  wherein the substrate comprises a multi-layered structure selected from a group consisting of a 
Regarding claim 13, Chen et al. disclose a system (figs. 1 – 50), wherein the substrate comprises: a first layer having a first surface and a second surface opposite the first surface, wherein the RFI is mounted on the first surface, and wherein the embedded ground plane is positioned on the second surface (paragraphs 0057, 0058); and an insulating layer on the embedded ground plane such that the embedded ground plane is positioned between the second surface and the insulating layer, wherein the antenna elements are positioned on the insulating layer such that the insulating layer is positioned between the antenna elements and the embedded ground plane (paragraphs 0057, 0058).  
Regarding claim 15, Chen et al. discloses a system (figs. 1 – 50), wherein the circuit board is a mother board, wherein the circuit board comprises a plurality of conductive lines to provide communication between the RF front-end module and components mounted to the circuit board (figs. 1 – 50; paragraphs 0057, 0058).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845